 

AMENDMENT NO. 1

TO THE

SHARE PURCHAS AGREEMENT

 

THIS AMENDMENT (this “Amendment”) to the Share Purchase Agreement dated as of
October 30, 2013 (the “Share Purchase Agreement”), by and among Staffing 360
Solutions, Inc., a Nevada corporation (the “Company” or “Purchaser”), and the
Shareholders (the “Shareholders”) of Initio International Holdings Limited
(“Initio”), is entered into by the parties hereto as of this 10th day of
December, 2013.

 

RECITALS:

 

WHEREAS, the Company and the Shareholders entered into that certain Share
Purchase Agreement, which such Share Purchase Agreement was to be non-binding
until the completion of certain actions including, but not limited to, deep due
diligence and securing the necessary financing to complete the transaction;

 

WHEREAS, each of the Company and the Shareholders have conducted analysis and
provided relevant calculations regarding the Adjusted EBITDA, as defined in the
Share Purchase Agreement;

 

WHEREAS, the Company has determined that the Adjusted EBITDA for the 12 months
ended September 30, 2013 was approximately $3.0 million and the Shareholders
have determined that the Adjusted EBITDA for the 12 months ended September 20,
2013 was approximately $3.3 million;

 

WHEREAS, the Share Purchase Agreement contemplated a post-closing adjustment to
the Purchase Price based upon the Adjusted EBITDA for the 12 month ending
December 31, 2013;

 

WHEREAS, after negotiations, the parties have agreed to proceed with the
transaction contemplated by that Share Purchase Agreement based upon a fixed
Purchase Price of $14.85 million with no post-closing adjustment based upon the
December 31, 2013 Adjusted EBITDA results and no post-closing working capital
adjustment;

 

WHEREAS, the provisions set forth in this Amendment are hereby deemed to
supersede and replace certain provisions of that Share Purchase Agreement and
upon execution of this Amendment.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            All capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Initial Stock Purchase Agreement.

 

2.            The first Recital of the Share Purchase Price is hereby amended
such that the term "Purchase Price" shall be deleted and replaced with the term
"Total Purchase Price".

 

3.            Section 1.1 of the Share Purchase Agreement is hereby amended by
the deletion of the following capitalized terms and their meanings in their
entirety:

 

“Accounting Policies” means the accounting policies and practices used in the
preparation of the Accounts that are in accordance with accounting standards
policies principles and practices generally accepted in the United Kingdom
(including all applicable statements of Standard Accounting Practice and
Financial Reporting Standards) including the policies and practices listed in
Section 2 of Schedule 2.

 

 

 

 

“Adjusted EBITDA” means earnings before interest, taxes, depreciation,
amortization, and also excludes business reorganization costs, impairment of
goodwill, and costs incurred outside of the normal course of business or
non-recurring costs in accordance with the Accounting Policies.     “EBITDA”
means earnings before interest, taxes, depreciation and amortization, calculated
in accordance with Sections 2, 3 and 4 of Schedule 2.     “Purchase Price” has
the meaning set forth in Section 2.2 hereof.     "September Accounts" means the
consolidated management accounts of the Group for the twelve month period ending
on September 30, 2013 showing the EBITDA of the Group for the twelve month
period to September 30, 2013, such accounts having been prepared in accordance
with the Accounting and the Principle applied in calculating Gross Profit and
Revenue of the Group, and agreed by the Purchaser and Shareholder prior to
Closing.

 

4.            Section 2.2(i) of the Share Purchase Agreement is hereby deleted
in its entirety and replaced with the following:

 

“(i) the aggregate amount payable by the Purchase to the Shareholders shall be
$14.85 million (the “Closing Payment”), plus:”

 

5.            Section 2.3(i) of the Share Purchase Agreement is hereby deleted
in its entirety and replaced with the following:

 

“(i) the Closing Payment shall be paid by the Purchaser on the Closing Date and
shall be payable by the Purchaser as set forth in Sections 2.3(a), (b) and (c)
below and each Shareholder shall receive such proportion of the Closing Payment
as set forth in Schedule 1; and”.

 

6.            Section 2.3(d) of the Share Purchase Agreement is hereby deleted
in its entirety.

 

7.            Within 1 week from the execution of this Amendment, the
Shareholders and Initio shall deliver to the Company completed and final copies
of the Deed of Warranties and the Disclosure Letter with disclosure satisfactory
to the Purchaser.

 

8.            Section 2.3(e) of the Share Purchase Agreement is hereby deleted
in its entirety and replaced with the following:

 

 

 

 

“(e)  Minimum Working Capital. The Parties hereby agree that at Closing, the
Group shall maintain a minimum working capital (being the current assets of the
Group less the current liabilities of the Group) of at least $299,000 (the
“Working Capital Requirement”). On Closing the Shareholders shall procure that
management accounts of the Group for the period from 1 October, 2013 to the
Closing Date are produced and delivered to the Purchaser detailing the working
capital of the Group at Closing as calculated in accordance with the principles
applied in calculating Gross Profit and Revenue and the pro-forma set out in
Schedule 3 (the "Working Capital Amount"). The Purchaser shall have 20 Business
Days following submission to it of such management accounts and Working Capital
Amount ("Response Period") to notify the Shareholders in writing ("Purchaser
Response") that does not agree with the Working Capital Amount and setting out
in reasonable detail the points of disagreement and the adjustments which the
Purchaser believes are required. Any items not identified in the Purchaser
Response will be deemed to be agreed and, if no Purchaser Response is received
during the Response Period, the Purchaser will be deemed to have accepted the
Working Capital Amount and such amount will (in the absence of fraud or manifest
error) be binding on the parties. If a Purchaser Response is received by the
Shareholders during the Response Period then the Purchaser and Shareholders will
have until the date falling 20 Business Days after the date on which the
Purchaser Response is received by the Shareholders (the "Resolution Period") to
agree the items in dispute and therefore the Working Capital Amount. The amount
so agreed will (in the absence of fraud or manifest error) be final and binding
on the Parties. If agreement cannot be reached during the Resolution Period then
the matter shall be referred to the Expert for final decision in accordance with
paragraph 4 of Schedule 2, who will decide the Working Capital Amount. Once the
Working Capital Amount has been agreed or determined then, within 5 Business
Days of such agreement or determination: (i) in the event that the Working
Capital Amount is less than the Minimum Working Capital Requirement, the
Shareholders shall pay the difference between the Working Capital Requirement
and the Working Capital Amount to the Purchaser by the cancellation of such
number of Purchase Shares (valued at $1.50 per share) as shall equal 33.3% of
the amount of the Reduction Amount, 40% of the Reduction Amount in cash and
26.7% of the Reduction Amount shall be applied in reducing the principal amount
of the Promissory Note (together with accrued interest thereon) (the "Working
Capital Reduction Payment"), or (ii) in the event that the Working Capital
Amount is more than the Working Capital Requirement the Total Purchase Price
shall be increased to reflect any excess amount over the Working Capital
Requirement (the "Working Capital Additional Payment") and the Purchaser shall
pay such amount to the Shareholders (in such proportions as set out in Schedule
1) as to 33.3% in Purchaser Common Stock (valued at $1.50 per share), 40% in
cash and 26.7% in Promissory Notes.”

 

9.            Schedules 1, 4 and 5 are hereby deleted in their entirety and
shall be replaced with such Schedules as shall be provided by the Covenantors'
and Sellers' Representatives at least one Business Day prior to the Closing
Date.

 

10.          The Parties hereby agree that the Closing Date of the transaction
shall be on or about January 3, 2014.

 

11.          Except as modified hereby, all other provisions in the Share
Purchase Agreement shall remain in full force and effect.

 

12.          This Amendment (a) may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all such counterparts
together shall constitute a single agreement; (b) may be executed by facsimile
signature, provided that the original thereof is provided to the other Parties
promptly thereafter; (c) shall be construed without regard to headings or
captions, or gender, or whether a reference is to the singular or plural; and
(d) shall be governed by, and construed in accordance with the laws of New York

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above-written.     

    

  PURCHASER:       Staffing 360 Solutions, Inc.       By:       Name: Alfonso J.
Cervantes     Title: President       SHAREHOLDERS:           Brendan Flood      
    Matthew Briand           Simon Lythgoe, acting by his attorney Brendan Flood
          Kate Hughes, acting by her attorney Brendan Flood           Sukong
Pang, acting by his attorney Brendan Flood           Masahiro Nishimura, acting
by his attorney Brendan Flood

 

 

 

